DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2020 has been entered.
Status of the Claims
In the amendment dated 10/22/2020, claims 16-18 are newly added; claims 10, 12, and 14-18 are pending.
Claims 10 and 15 have been amended.
Claim Objections

Claims 10, 12, and 14-18 are objected to because of the following informalities:

Claim 10:

Lines 5 and 15-18, “steam” should read “the steam”;

Lines 8-9, “drinking water” should read “the drinking water”;

Claim 16:

Line 2, “water and non-condensable gasses” should read “the water and non-

condensable gasses” in order to be consistent with the term recited in claim 1, lines 14-15.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:

Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, 12, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable

over Liu (US 20100018407 A1, previously cited, hereinafter Liu), in view of Woodnorth et

al. (US 2007/0056994 A1, newly cited, hereinafter Woodnorth), and further in view of

Kollep (US 2019/0075963 A1, previously cited, hereinafter Kollep)


Regarding claim 10, Liu discloses

a brewing mechanism for coffee, tea or other beverage brewing, see para.0002), the apparatus (brewing mechanism, see para. 0002) comprising:
a heat source (heating coil 22, see fig. 2) for generating steam (para.0035 recites: “the heating coil (22) is mounted in the reservoir (21) to heat the water in the reservoir (21) and evaporate the water into steam”);
a first passageway (hot water pipe 70, branch pipe 951, and boiler 20, see fig.2) in fluid communication with the heat source (heating coil 22) for transporting steam away from the heat source (Para. 0046 recites: “The steam generated in the heat exchanger (30) enters the hot water pipe (70)”);
a valve (throttle valve 97B, see fig.2) for reducing steam pressure from the heat source to the first passageway (The throttle valve 97B regulates the steam entered the hot water pipe 70 and the branch pipe 951. According to the specification of the current Application, a throttle valve 103 located in the first passage 102 for reducing pressure of the steam, wherein the
pipe 102 is part of a first passageway that is in fluid communication with the heat source 101 for transporting steam away from the heat source 101 (see para.0027 and fig.1 of the current application). Based on the attached Merriam-Webster dictionary, throttle valve is “a valve designed to regulate the supply of a fluid (as steam or gas and air.”
)



    PNG
    media_image1.png
    201
    689
    media_image1.png
    Greyscale



The definition of throttle valve from Merriam-Webster dictionary

In Liu, the throttle valve 97B is located in the pipe 951 which is a part of the passage of the hot water pipe 70 and branch pipe 951 (see fig.2); thus, the throttle valve 97B should have the same function as the throttle valve 103 of the current application, which regulates the steam, including reducing the steam, from the heat coil 22 to the passage of pipes 70 and 951 because these pipes are in fluid communication with the heat coil 22);
an inlet (inlet of input pipe 41, see fig. 2. The input pipe 41 is connected to the pump 10 for receiving water from the inlet, see para.0046) for receiving drinking water;
an outlet (outlet of supply pipe 50, see fig. 2) for expelling drinking water (see para.0046.

Water is expelled from the pipe 50 and entered the reservoir 21);

a second passageway (input pipe 41, supply pipe 50, and pump 10, see fig. 2) in fluid communication with the inlet (inlet of input pipe 41, see fig. 2) and outlet (outlet of supply pipe 50, see fig. 2); and
a thermal conductor (heat exchanger 30 and brewing groups 80, see fig. 2) for transferring heat between the first (hot water pipe 70, branch pipe 951, see fig.2) and second passageways (input pipe 41, supply pipe 50, and pump 10, see fig.2. See para. 0046, the Heat exchanger 30 is the place where the cold water from the second passage (including the pipe 41and pipe 50) communicating with hot water from the first passage (including the pipe 70 and                        branch pipe 951). Therefore, it is clear that the heat will be transferring between the hot and cold passages to make water from the cold passage getting warmer. Furthermore, the brewing groups 80 are also equal to the claimed thermal conductor. The brewing groups 80 also considered as thermal conductor between the hot water pipe 70 and cold water pipe assembly 40, wherein the pipe assembly 41 is a part of the pipe assembly 40 (see para.0047-0048, and 0034);
a first pump (pump 10, see fig.2) for delivering water to the second passageway (passage

way includes input pipe 41 and supply pipe 50)

wherein the apparatus includes a controller (pressure controller 23, fig. 2) for maintaining pressure of steam within the first passageway (Para.0046 recites: “The pressure of the steam is monitored by the pressure controller (23) to selectively switch on or off the heat coil (22). The threshold of the steam pressure may be at for example 1 to 1.2 bar. ”)

    PNG
    media_image2.png
    478
    534
    media_image2.png
    Greyscale


Figure 2 of Liu





However, Liu does not explicitly disclose a second pump for draining water or non-

condensable gasses from the first passageway; and


the first passageway is configured for transporting steam at a pressure of less than 1 bar absolute.
Nonetheless, in the same field of endeavor of coffee machines, Woodnorth discloses an apparatus for draining a component of a beverage forming system, such as coffee brewer (see abstract) comprising:
a first pump (water pump 52, see fig.2) for delivering water to the second passageway


    PNG
    media_image3.png
    583
    446
    media_image3.png
    Greyscale
(inlet line 62, see para.0029 and fig.2, wherein the water pump 52 can pump water to the inlet line 62);

Figure 2 of Woodnorth

a second pump (air pump 56, see fig.2) for draining water from the first passageway

(drain line 64, see fig.2. Para.0030 recites: “The controller 51 then …activates the air pump 56, thereby forcing water out of the tank 53 with air pressure, such that it drains through drain line 64”).The advantage of combining the teachings of Woodnorth in that of Liu is that doing so would allow to speed and/improve drainage for the beverage forming machine (see para.0022 of Woodnorth). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the second pump for draining as taught by Woodnorth into the Liu’s invention, such that the second pump for draining water from the first passageway, for the purpose of speeding and/improving drainage for the beverage forming machine.
In addition, in the same field of endeavor of coffee machines, Kollep discloses a pumping system (100) for a beverage preparation device comprising: a controller (control unit and air pump 20, see figs.1 and 2, para.0043-0045) for maintaining pressure of steam within a first passageway (reservoir 10, see fig. 1) and such that the first passageway (reservoir 10, see fig. 1) is configured for transporting steam at a pressure of less than 1 bar absolute (para.0043 recites: “the air pump 20 is configured to pressurize the reservoir 10 to an absolute pressure of about 0.5 to 1.0 bars, preferably 0.7 to 1.0 bars…”), results in suppressing the phenomenon of cavitation very effectively, leading to a recovery in pumping performance at high liquid temperatures (see para.0094 and 0005 of Kollep). Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller 23 of Liu (in the combo Liu and Woodnorth) to include the teachings of Kollep, such that the steam inside the hot water pipe 70 and branch pipe 951 in Liu can be maintained less than 1 bar absolute by the controller. This modification helps to suppress the phenomenon of cavitation very effectively.

Regarding claim 12, Liu further discloses wherein the thermal conductor (heat

exchanger 30, see fig. 2) comprises a first surface (upper surface of the heat exchanger 30, see fig. 2) in fluid communication with the first passageway (hot water pipe 70 and branch pipe 951, see fig.2) and a second surface (side surface of the heat exchanger 30, see fig. 2) in fluid communication with the second passageway (input pipe 41, pump 10, and supply pipe 50, see fig. 2).
Regarding claim 14, Liu further discloses the first passageway (hot water pipe 70, and

branch pipe 951 and boiler 20, see fig.2) comprises a de-superheater (boiler 20, see fig. 2) interposed between the thermal conductor (heat exchanger 30 and brewing groups 80, see fig. 2) and the heat source (heat coil 22, see fig. 2).
Regarding claim 15, Liu further discloses wherein the thermal conductor (heat

exchanger 30 and brewing groups 80, see fig. 2) comprises a coupler (brewing groups 80, see fig. 2) for coupling with a filter (filter 82, see fig.2) and wherein the coupler (brewing
groups 80, see fig. 2) comprises heat conducting fins (brewing groups 80, see fig. 2) that protrude into the first passageway (hot water pipe 70, branch pipe 951, and boiler 20, see fig.2).
Regarding claim 16, Liu/ Woodnorth/ Kollep discloses substantially all the claimed

limitations as set forth in claim 10 above.

However, Liu does not explicitly disclose the first passageway includes an enclosure for collecting water and non-condensable gasses.
Nevertheless, Woodnorth further discloses the first passageway includes an enclosure

(“waste reservoir”, see para.0022) for collecting water and non-condensable gasses (see

para.0022, wherein the heated, “drained water may be directed to any suitable location, such as a waste reservoir, a supply reservoir, a drain port…”), results in the drained water can be kept in a suitable location (see para.0022 of Kollep).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to in incorporate the enclosure as taught by Woodnorth into Liu’s invention, such that the first passageway includes an enclosure for collecting water and non-condensable
gasses. Doing so allows the heated and drained water can be kept in a suitable location.

Regarding claim 17, Liu/ Woodnorth/ Kollep discloses substantially all the claimed

limitations as set forth in claim 10 above.


However, Liu does not explicitly disclose the first passageway includes a temperature

sensor.


Nevertheless, Woodnorth further discloses the first passageway (tank 53, see fig.2) includes a temperature sensor (temperature sensor 60, see fig.2), results in “the controller may receive data from a temperature sensor, and the user may instruct the controller to drain the hot water tank after the water has cooled to a pre-selected temperature” (see para.0023 of Woodnorth).

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to in incorporate the temperature sensor as taught by Woodnorth into Liu’s invention, such that the first passageway includes a temperature sensor. Doing so allow the controller may receive data from a temperature sensor, and the user may instruct the controller to drain the hot water tank after the water has cooled to a pre-selected temperature.

Regarding claim 18, Liu/ Woodnorth/ Kollep discloses substantially all the claimed

limitations as set forth in claim 10 above.

However, Liu does not explicitly disclose wherein the first passageway is configured  for transporting steam at a pressure of greater than about 0.65 bar absolute.
Nevertheless, Kollep further discloses the first passageway (reservoir 10) is configured for transporting steam at a pressure of greater than about 0.65 bar absolute (para.0043 recites: “the air pump 20 is configured to pressurize the reservoir 10 to an absolute pressure… preferably 0.7 to 1.0 bars, wherein the air pump 20 is controlled by the control unit (see para.0045))
Thus, It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the controller 23 of Liu (in combo Liu and Woodnorth) to include the teachings of Kollep, such that the first passageway is configured for transporting steam at a pressure of greater than about 0.65 bar absolute. This modification helps to suppress the phenomenon of cavitation very effectively (see para.0094 and 0005 of Kollep).
Response to Arguments
Claim Rejections - 35 USC § 112(a): based on the amendments filed on 10/22/2020, claim 11 is cancelled. The previous 112(a) rejections are withdrawn.
Claim Rejections - 35 USC § 103:
Regarding the modification of Liu in view of Kollep for the limitation: “ a controller for maintaining pressure of steam within the first passageway and such that the first passageway is configured for transporting steam at a pressure of less than 1 bar absolute”, Applicant's arguments filed on 10/22/2020 have been fully considered but they are not persuasive.
Applicant’s argument: “even if one of ordinary skill were to have modified Liu's controller 23 to maintain liquid temperature in the reservoir 21 at 90°C to 94°C as alleged by the 

It is noted that in the current application, para. [0015] discloses: “the apparatus may comprise a controller for maintaining the pressure of the steam to not exceed 1 bar absolute….Most preferably, the saturated steam pressure is approximately 0.81 bar absolute in order to provide a heating temperature of the steam that is equal to the saturation temperature at this pressure (approximately 94 degrees Celsius).” Thus, the controller in the current application is configured to maintain the pressure of the steam to not exceed 1 bar absolute for the purpose of providing heating temperature of the steam approximately 94 degrees Celsius.
The Examiner respectfully disagrees with the Applicant’s argument for the following reasons:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). In this case, the secondary reference Kollep having the control unit is connected to the air pump 20 for maintaining pressure of steam within the reservoir 10 (equivalent to the claimed “first passageway”) and such that the reservoir 10 is configured for transporting steam at a pressure of less than 1 bar absolute (para.0043 of Kollep recites: “the air pump 20 is configured to pressurize the reservoir 10 to an absolute pressure of about 0.5 to 1.0 bars, preferably 0.7 to 1.0 bars…”). In addition, in para. [0043] of Kollep, the temperatures of liquid reach 94 degrees Celsius, which is the same with the saturation temperature at the pressure disclosed in the current application. Thus, one of the skill can modify the structures and functions of the controller in Liu by the teachings of Kollep, such that the controller in Liu for maintaining pressure of steam within the first passageway and such 
Furthermore, in page 6, Remark recites: “The heat exchanger 30 and the boiler 20 of Liu do not have a means of draining water or non- condensable gasses from them when they are at below atmospheric pressure. Nor is Liu's throttle valve 951 capable of maintaining steam pressure in pipes 70 and 951, heat exchanger 30, or boiler 20 below atmospheric pressure because of its configuration. Liu clearly describes water flowing from the pipe 70 through a filling pipe 96A. Liu, 1[0045]. If Liu's heat exchanger 30, boiler 20, pipe 70, or pipe 951 was at below atmospheric pressure, flow through Liu's throttle valve 951 would reverse, thereby admitting pressurized water or atmospheric air into pipe 951 via pipe 96A”. This arguments are not found persuasive because the Examiner could not find any evidence(s) to support Applicant’s arguments “If Liu's heat exchanger 30, boiler 20, pipe 70, or pipe 951 was at below atmospheric pressure, flow through Liu's throttle valve 951 would reverse, thereby admitting pressurized water or atmospheric air into pipe 951 via pipe 96A” in Liu or Kollep. The pressure controller 23 in Liu can be adjusted to any desired pressure, such as: the threshold of the steam pressure may be at for example 1 to 1.2 bar as stated in para.0046 in Liu. By being modified by Kollep, one of the ordinary skill in the art can reduce the steam pressure of less than 1 bar absolute in Liu’s invention.  As a result, because the claim requires the controller for maintaining pressure of 
Additionally, It is noted that the features “a means of draining water or non- condensable gasses from them when they are at below atmospheric pressure” and “throttle valve capable of maintaining steam pressure…below atmospheric pressure” are not required in the claim language (for example, not recited in independent claim 10) for performing the function of transporting at a pressure of less than 1 bar absolute; therefore, no patentable weight is given.  However, Liu discloses the throttle valve 97 and the newly cited reference Woodnorth in this office action discloses “a means of draining water or non- condensable gasses”. Thus, by having the same structures with the current application, the modified Liu’s controller/invention is capable of performing all the claimed functions as stated in claim 10.
Regarding the new features “a first pump for delivering water to the second passageway; and “a second pump for draining water or non-condensable gasses from the first passageway”, it is clear to state that the pump 10 in Liu is equivalent to the claimed “first pump” for delivering water to the second passageway including input pipe 41 and supply pipe 50. The Examiner agrees that Liu fails to disclose a second pump for draining water or non-condensable gasses from the first passageway. However, upon further consideration, a new ground(s) of rejection is made in view of the newly cited reference Woodnorth, wherein Woodnorth discloses the feature “second pump”.
Claims 12 and 14-18 are rejected at least by the virtue of their dependency from claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 9480359 B1 discloses an apparatus for creating an extract from coffee or other extractable materials, having: supply pumps for delivering water and pumps for assisting in in removal of the drainage/waste liquids (see col. 9, lines 24-28 and figs.1, 3-8).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571-272-4680.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761